Citation Nr: 0921527	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-36 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1969 to April 1971.  Service in Vietnam is 
indicated by the evidence of record.  He died in February 
1978.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.

Procedural history

Service connection for the cause of the Veteran's death was 
denied by the RO in September 1992 and by the Board in 
December 1997.

In September 2003, the appellant filed to reopen her 
previously-denied claim of entitlement to service connection 
for the cause of the Veteran's death.  Her request was denied 
in a May 2004 rating decision, as well as in the above-
referenced August 2004 rating decision.  The appellant 
disagreed with the RO's determination and perfected this 
appeal.

The appellant testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Boston 
RO in April 2007.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In November 2007, the Board determined that an opinion from 
an independent medical expert (IME) was required to clarify 
whether the Veteran's death was as likely as not a result of 
multiple sclerosis (MS).  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2008).  The resulting IME opinion was 
received by the Board in March 2008.  Additionally, in 
December 2008, the Board solicited an expert medical opinion 
from a neurologist with the Veterans Health Administration 
(VHA) concerning whether the Veteran's death was as likely as 
not a result of exposure to herbicides (Agent Orange).  In 
March 2009, the Board received the requested VHA opinion.

The appellant has submitted evidence directly to the Board 
subsequent to the DRO's November 2005 statement of the case 
(SOC).  At her April 2007 hearing, as well as in her most 
recent May 2009 statement, the appellant submitted a written 
waiver of consideration of such evidence by the agency of 
original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran died in February 1978 at the age of 33.  

2.  The Board denied the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death in a 
December 1997 decision.

3.  The evidence associated with the claims folder subsequent 
to the December 1997 Board decision is not cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  

4. The competent medical evidence of record indicates that 
the cause of the Veteran's death was acute necrotizing 
hemorrhagic leukoencephalomyelitis (ANHEM).

5.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
military service and his death. 


CONCLUSIONS OF LAW

1.  The December 1997 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  Since the December 1997 Board decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  Service connection for the cause of the Veteran's death 
is not warranted. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify currently applies to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
Veteran's death in a letter from the RO dated November 14, 
2003, including evidence that "the veteran died from a 
service-related injury or disease." 

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2003 letter.  Specifically, the appellant was 
advised in the letter that VA is responsible for obtaining 
relevant records from Federal agencies, including records 
kept by VA treatment centers and the Social Security 
Administration (SSA).  With respect to private treatment 
records, the letter informed the appellant that VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal agency.  

The November 2003 letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give the records or asks 
for a fee to provide them, we'll notify you.  It is your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in the original letter].  

The appellant was not provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the appellant to provide any evidence in the 
appellant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).
Moreover, as a practical matter it is evident from the 
appellant's presentation that she is aware of the fact that 
she should identify or submit any and all evidence which may 
be favorable to her claim.

Specifically regarding the appellant's request to reopen her 
claim, as will be set out in detail below, the Board has 
determined that new and material evidence has been received.  
Accordingly, the claim will be re-opened.  Any lack of 
receipt of notice as contemplated by the United States Court 
of Appeals for Veterans Claims (the Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) is moot.

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the appellant's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1) and (2) are not at issue, and the 
appellant was provided appropriate notice as to element (3) 
as detailed above.  Element (4) is meaningless in a death 
claim.  Because the appellant's claim is being denied, 
element (5) is moot.

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the appellant].

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A.          § 5103A 
(West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the appellant 
testified before the undersigned at the Boston RO in April 
2007.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  
For multiple sclerosis (MS), service connection may be 
granted if the disease becomes manifest to a compensable 
degree within seven years following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R.            
§§ 3.307(a)(3), 3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).



Service connection - cause of death

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.         38 C.F.R. § 3.312(a) (2008).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in September 2003, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Analysis

Reopening the claim

As was noted in the Introduction, the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was previously denied in a December 1997 
Board decision.  That decision is final.  See 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

By way of background,  the Veteran's original death 
certificate, dated March 23, 1978, did not list a cause of 
death, but stated merely "pending further examination."  
The death certificate was amended in April 1978 to list the 
cause of death as "cerebral inflammation of unknown 
etiology".  An autopsy report indicated the cause of death 
as acute hemorrhagic leukoencephalitis, as did a June 1978 
pathology report [diagnosing acute necrotizing hemorrhagic 
leukoencephalomyelitis (ANHEM)].  See the June 1978 pathology 
report from John Mundall, M.D.

The Board denied the appellant's claim in December 1997 based 
on the lack competent medical evidence indicating that the 
Veteran's cause of death was related to multiple sclerosis as 
she had claimed.  Accordingly, the Board determined that 
presumptive service connection under 38 C.F.R. § 3.307 and 
§ 3.309 was not warranted.   Further, the Board indicated 
that the competent medical evidence of record failed to 
establish any relationship between the Veteran's cause of 
death and his presumed exposure to Agent Orange during 
military service.

In May 2004, the appellant submitted an amended death 
certificate, which indicated that the Veteran died of a 
"focal hemorrhage, acute and chronic inflamtion [sic], and 
necrosis of [the] brain" due to "[m]ultiple sclerosis or 
[a]cute hemorrhagic leukoencephalitis."  The appellant also 
submitted a medical opinion from Dr. J.R.S., which stated 
that the Veteran's "multiple sclerosis is related to his 
exposure to herbicidal agents during his service in the 
military."  See the November 18, 2004 letter from Dr. J.R.S.  

The Board finds that the amended death certificate and the 
opinions of Dr. E.F.W. and Dr. J.R.S. constitute new and 
material evidence.  The evidence is "new" in that it was 
submitted after the Board denied the appellant's original 
claim in December 1997.  Further, the evidence is 
"material" in that it relates to the unestablished facts 
necessary to substantiate the claim [i.e., multiple sclerosis 
as a cause of death, and the relationship between the 
Veteran's death and military service, specifically his 
presumed exposure to Agent Orange], and present a reasonable 
possibility of substantiating the claim.   See 38 C.F.R. § 
3.156 (2008).

Accordingly, the appellant's claim is reopened.

Procedural concerns

The Board has reopened the appellant's claim and is 
considering moving forward to discuss the claim on the 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  The first concern centers on 
the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
second concern involves the statutory duty to assist, which 
comes into play at this juncture.  The third concern is the 
standard of review which the Board must employ in de novo 
decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
Veteran's claims on a de novo basis.  See the November 2005 
SOC.  The appellant's presentation has not been limited to 
the matter of submission of new and material evidence, and 
the appellant testified as to the merits of her claim before 
the undersigned Veterans Law Judge in April 2007.  Thus, 
there is no prejudice in the Board's consideration of the 
claim on the merits.  

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the 
appellant in the development of her claim attaches at this 
juncture.  The Board must therefore determine whether 
additional development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's death 
certificate, autopsy report and reports of private treatment.  
Additionally, the Board obtained IME and VHA opinions in 
March 2008 and March 2009 respectively, the results of which 
will be discussed below.  Both reports demonstrate that the 
examiner reviewed the Veteran's claims folder and rendered 
appropriate diagnoses and opinions based on the questions 
presented by the Board.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Justus presumption of credibility does not attach after a 
claim has been reopened.  In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Discussion of the merits of the claim

The appellant seeks service connection for the cause of the 
Veteran's death.  
In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With respect to element (1), it is undisputed that the 
Veteran died in 1978.  
The outcome of this case rests on elements (2) and (3).

In substance, the appellant contends that the Veteran's death 
was due to multiple sclerosis which developed within seven 
years of separation from service, thus allowing for 
presumptive service connection under 38 C.F.R. § 3.307 and § 
3.309.  In the alternative, the appellant also contends that 
the Veteran's death, from whatever cause, was related to his 
presumed exposure to Agent Orange while serving in Vietnam.

The Board will address each contention in turn.

(i.)  Multiple sclerosis

There is conflicting evidence as to whether multiple 
sclerosis existed and caused the Veteran's death, as is 
contended by the appellant, or whether the Veteran's death 
was due to another disease process.  

As was discussed in the law and regulations section above, if 
the evidence establishes that multiple sclerosis was 
manifested in service or within seven years after service, 
then service connection therefor is presumed.  See 38 C.F.R. 
§ 3.307 and § 3.309.  [In this case, the Veteran died within 
seven years after service.]

Fore reason explained immediately below, the Board finds that 
the preponderance of the medical evidence of record is 
against the appellant's contention that multiple sclerosis 
(MS) contributed to the Veteran's death in 1978.  Rather, the 
medical evidence confirms that the Veteran's cause of death 
was necrosis of the brain due to acute necrotizing 
hemorrhagic encephalomyelitis (ANHEM).

In the appellant's favor [i.e., supporting the contention 
that the Veteran had MS] are medical opinions of J.R.S., M.D.  
In February 1993, J.R.S. [then a medical student] wrote a 
letter to VA in essence stating that the Veteran has multiple 
sclerosis.  Eleven years later, Dr. J.R.S. wrote a letter to 
the appellant stating the same thing, namely that the Veteran 
had multiple sclerosis.  See the November 18, 2004 letter 
from J.R.S., M.D. to the appellant.  As was noted above, 
E.F.W., M.D., added multiple sclerosis to the Veteran's death 
certificate after reading the analysis provided by Dr. J.R.S. 
in his February 1993 letter.  See a March 24, 2004 letter 
from E.F.W., M.D., page 1.

Weighing against the appellant's claim are four opinions.  
The first two opinions, rendered by P.C.B., M.D., and J.N.M., 
M.D., in May and June 1978 respectively, indicate that the 
Veteran's cause of death was acute hemorrhagic 
leukoencephalomyelitis.  See a May 18, 1978 letter from Dr. 
P.C.B.; see also a June 14, 1978 letter from Dr. J.N.M.  In a 
1978 letter to the appellant, Dr. J.N.M. specifically wrote 
that the Veteran's cause of death was "Acute necrotizing 
hemorrhagic leukoencephalomyelitis . . . a very rare and 
invariably fatal disease that is related in some ways to 
Multiple Sclerosis.  However, it is not the same as Multiple 
Sclerosis."  [Emphasis added by the Board.]  See the June 
14, 1978 letter from J.N.M., M.D.  

A medical opinion recently submitted by the VHA reviewer 
confirmed Dr. J.N.M.'s 1978 assessments, specifically stating 
that Dr. J.N.M.'s "opinion prevails in the literature."  
See the March 2009 VHA report of Dr. M.H. [citing a scholarly 
article that indicates "that 'evidence of recurrent bleeding 
in all stages of formation of some lesions and the heavy 
focal meningeal infiltrate militate [sic] strongly against' 
the possibility of MS as the underlying pathological 
process."].  

The fourth opinion that weighs against the appellant's claim 
is the March 2008 IME report of Dr. A.W.  After examining the 
Veteran's history and the above-mentioned medical evidence, 
the March 2008 IME opined that "a number of demylenating 
disorders have similar to identical pathology and yet they 
ARE NOT multiple sclerosis." [Emphasis as in the original.]  
See the March 2008 IME report, page 1.  Additionally, the IME 
concluded that "the [Veteran] does not meet the criteria for 
multiple sclerosis by the standards presently used.  The 
history and presentation fit acute hemorrhagic 
leukoencephealitis [sic]." [Emphasis as in the original.]  
This opinion, rendered by a professor at a medical school, 
directly and specifically contradicts the 1993 opinion of 
[now] Dr. J.R.S. who stated in essence that   
ANHEM and MS were indistinguishable.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 
 Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight on the opinions 
of the March 2008 IME, the March 2009 VHA examiner, and the 
May and June 1978 medical examiners than it does on the 
contrary opinion of Dr. J.R.S. 

In medical student J.R.S.'s 1993 opinion, he commented on the 
purported inability of he medical profession to distinguish 
between MS and ANHEM: "because the ultimate causes of these 
diseases remains obscure, despite intensive research, there 
are no available biochemical markers with which to separate 
these two diseases with absolute certainty."  See the 
February 1993 letter from J.R.S., page 1.  However, the IME 
noted that there are other methods of distinguishing ANHEM 
from MS, to include clinical presentation.  The Board notes 
that at the time J.R.S.'s medical experience and training 
were relatively limited.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data]. 

Dr. J.R.S.'s 2004 opinion is essentially conclusory in 
nature.   He merely concluded without cogent explanation that 
the Veteran had multiple sclerosis. See Hernandez-Toyens, 
supra [the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.]  This opinion thus 
carries relatively little weight of probative value.

Dr. E.F.W.'s March 2004 statement indicates that he deferred 
to medical student J.R.S.'s 1993 opinion, and amended the 
Veteran's death certificate by adding MS as a potential cause 
of death.  See the March 24, 2004 letter from E.F.W., M.D., 
page 1.  Crucially, no statement made by Dr. E.F.W. 
definitively asserts that MS caused the Veteran's death, or 
that ANHEM did not.  In fact, the amended death certificate 
states that the Veteran's death was due to multiple sclerosis 
or acute hemorrhagic leukoencephalitis.  

The Board observes at this juncture that there were in fact 
no references to multiple sclerosis during the Veteran's 
lifetime.  

Thus, boiled down to its essence, medical evidence in favor 
of the claim consists of an opinion by J.R.S., while still a 
medical student, which states that ANHEM cannot be 
distinguished from MS and therefore the Veteran may have had 
MS.  
This opinion is not probative.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) [medical evidence which merely 
indicates that the alleged disorder "may or may not" exist is 
too speculative to establish the presence of the claimed 
disorder or any such relationship].

In contrast, the opinions of Drs. P.C.B. and J.N.M, rendered 
just months after the death of the Veteran, provide a 
definitive conclusion that the Veteran died of acute 
hemorrhagic leukoencephalitis.  See the May 18, 1978 and June 
14, 1978 letters from P.C.B., M.D. and J.N.M., M.D. 
respectively.  This diagnosis was reached after an unclear 
autopsy report prompted further research and analysis from 
the neurological team at Duke University.  After reviewing 
the Veteran's autopsy report, the examiners stated the clear 
and unequivocal diagnosis noted above.  

Crucially, neither Dr. J.R.S. nor Dr. E.F.W. indicated review 
of the autopsy report in rendering their opinions.  Indeed, 
Dr. E.F.W. indicated that the relevant autopsy slides had 
been destroyed and were thus unavailable for review.  See the 
March 2004 letter from E.F.W., M.D.; see also Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

As mentioned above, the March 2008 IME and the March 2009 VHA 
contain statements from appropriately credentialed physicians 
who specialized in neurological medicine.  See Black v. 
Brown, supra.  The IME statement indicated that the Veteran's 
"unique history," "original diagnosis," and "the more 
recent change [b]y [Dr. J.R.S.] and others" were included in 
the overall analysis and conclusion that the Veteran did not 
"meet the criteria for multiple sclerosis."  
See the March 2008 IME report, page 1.  The IME and VHA 
examiner confirmed the Veteran's original diagnosis, and the 
IME examiner specifically stated that 
"I could find no data provided that would make me or other 
specialist[s] consider Multiple Sclerosis in the clinical 
presentation."  See id. 

Therefore, the Board finds that opinions of Dr. P.C.B., Dr. 
J.N.M., the March 2008 IME, and March 2009 VHA examiner, 
which conclude that the Veteran's cause of death was ANHEM, 
not MS, outweigh the opinion of Dr. J.R.S., as adopted by Dr. 
E.F.W.  The greater weight of the medical evidence indicates 
that the Veteran did not have multiple sclerosis.  

To the extent the appellant and other laypersons such as her 
sister are attempting to diagnose MS it is well established 
that lay persons are not competent to opine on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2008) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
appellant's claim by the appellant and her sister do not 
constitute competent medical evidence and cannot be accepted 
by the Board.

Accordingly, the Board determines that the preponderance of 
the competent medical evidence of record is against the 
Veteran's assertion that multiple sclerosis existed.  Rather, 
the evidence shows the Veteran died of acute hemorrhagic 
leukoencephalitis.

(ii.)  ANHEM and Agent Orange exposure

In the alternative, the appellant contends that the Veteran's 
cause of death [ANHEM, as determined immediately above] is 
related to the Veteran's presumed exposure to Agent Orange.  
See the appellant's March 20, 2002 Statement in Support of 
Claim [noting that the Veteran died from ANHEM, which she 
"believe[d] was caused by 'Agent Orange' while he served in 
Vietnam"].  

The Veteran's DD-214 shows that he served in the Republic of 
Vietnam during the Vietnam era.  It is therefore presumed 
that the Veteran was exposed to Agent Orange while in 
Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2008).  

With respect to crucial element (3), medical nexus, because 
the Veteran's diagnosed cause of death [ANHEM] is not listed 
among the Agent Orange-related diseases enumerated in 38 
C.F.R. § 3.309(e), medical nexus may not be presumed as a 
matter of law.  However, notwithstanding the inapplicability 
of the Agent Orange regulations, the Board is obligated to 
fully consider the Veteran's claim.                See 
Combee, supra; see also Brock v. Brown, 10 Vet. App. 155 
(1997) [holding that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange].

In the Veteran's favor is the above-referenced opinion of Dr. 
J.R.S.  In 1993, J.R.S.,  then a medical student, noted the 
following:

Whether [the Veteran] accumulated significant levels of 
dioxin within his body during this time is impossible to 
know, because methods to measure dioxins in the body 
tissues were not available at that time.  In addition, 
the direct causal effect these levels could have 
possibly had on the development of his illness won't be 
elucidated by the scientific community for many more 
years.  These factors, however, do raise significant 
questions as to whether [the Veteran] would have 
contracted ANHEM . . . had he not been exposed to dioxin 
in Vietnam.  

See the February 11, 1993 report of J.R.S., page 2.  

[In a brief November 2004 letter to the appellant, Dr. J.R.S. 
stated that "it is as likely as not that the veteran's . . . 
multiple sclerosis is related to herbicidal agents during his 
service in the military."  Since this letter discussed MS 
and not ANHEM, it is not relevant to the appellant's ANHEM 
contention.]

Weighing against the appellant's claim is the opinion of the 
March 2009 VHA examiner.  After reviewing the Veteran's 
autopsy reports, and the Veteran's medical history, the VHA 
examiner, Dr. M.H., specifically indicated that "[i]t is not 
likely that the veteran's fatal acute hemorrhagic 
leukoencephalitis (AHLE) [or ANHEM] was caused by presumed 
exposure to herbicidal agents (Agent Orange) during his 
service in Vietnam."  See the March 2009 VHA examiner's 
report 

As above, in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See 
Madden, supra.  
In this case, as above, the Board places greater weight on 
the opinion of the March 2009 VHA examiner than it does on 
the contrary opinion of Dr. J.R.S.

The opinion of  J.R.S. is entitled to little weight of 
probative value as it is based purely on speculation.  See 38 
C.F.R. § 3.102 (reasonable doubt does not include resort to 
speculation or remote possibility).  See also Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus); Warren v. Brown, 
6 Vet. App. 4, 6 (1993) [doctor's statement framed in terms 
such as "could have been" is not probative].  The opinion is 
in no way specifically related to the facts and circumstances 
surrounding the Veteran's death.  

Conversely, the opinion of the VHA examiner is based on a 
review of the Veteran's specific medical history, to include 
his autopsy report, and is supported by a logical and 
thorough rationale.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [her] 
opinion"].  Indeed, Dr. M.H. matched the observations made 
at the Veteran's autopsy with the physical manifestations of 
ANHEM, and specifically noted that "[t]here is no evidence 
in the literature to support the contention that exposure to 
herbicidal agents in general, or Agent Orange in particular, 
is a cause of . . . AHLE/ANHEM . . . , which may present in 
an acute and clinically fulminant form (Marburg variant), and 
lead to coma or death."  See the March 2009 VHA examiner's 
report.  

The Board acknowledges the appellant's recent assertion that 
the VHA examiner based a portion of the analysis in her 
report on the appellant's "untrained opinion taken out of 
context."  See the appellant's May 13, 2009 Medical Opinion 
Response Form.  The appellant is referring to line 8 of the 
VHA report, which states that "the veteran's wife reported 
that [the Veteran] became paralyzed two days after he was 
sent home with antibiotics for a presumed sinus infection 
after he complained of worsening headaches, so involvement 
can be presumed."  See the March 2009 VHA examiner's report.  
At the April 2007 hearing, the appellant indeed testified 
that the Veteran became paralyzed two days after he was sent 
home with antibiotics.  
See the April 2007 hearing transcript, page 10.  

The appellant has now stated that her observation was 
"untrained".  While the Board agrees that the appellant is 
not competent to offer medical diagnoses [see Espiritu, 
supra], lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994).  Accordingly, even if the 
Veteran was not clinically "paralyzed" just before his 
death, the appellant's statements at the April 2007 hearing 
illustrate her own lay observations of the Veteran's 
observable symptomatology.  The appellant is competent to 
testify whether she observed paralysis of the Veteran.  The 
March 2009 VHA examiner properly considered the appellant's 
lay observations [proffered under oath at the hearing] in her 
analysis.  

Therefore, the Board finds that opinion of the March 2009 VHA 
examiner, which concludes that the Veteran's cause of death, 
ANHEM, is not likely related to the Veteran's presumed 
exposure to Agent Orange, outweighs the speculative opinion 
of Dr. J.R.S. to the contrary.

Moreover, to the extent that the appellant herself, his 
representative and other laypersons contend that a medical 
relationship exists between the Veteran's cause of death and 
his presumed exposure to Agent Orange, their opinions are 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
appellant's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Accordingly, medical nexus has not been satisfied, and the 
claim fails on this basis.
  
Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.  Therefore, contrary to the 
assertions of the appellant and the appellant's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise. The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


